BY THE COURT.
The rule has been uniformly adhered to in this Court, that when words are written andpublished, whatever tends to disgrace the accused, lessen him in the eye of community, or to provoke a breach of the peace, will support an action. The words declared upon are doubtless of that character. But it is said one of the counts is bad, and so the demurrer must be sustained. The rule is, that where there are several counts, and any one is good, a general demurrer to the whole will be overruled. 1 Ch. Pl. 577.
We think one of the counts substantially good, and need give no opinion as to the other.
The demurrer is overruled. Leave was afterwards given to withdraw the demurrer and plead.